Citation Nr: 0936843	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  03-16 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension and 
residuals of a stroke. 


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1955 to April 
1959. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for hypertension and residuals of a 
stroke. 
The Veteran provided testimony at a personal hearing at the 
RO in August 2003.  A transcript of this proceeding has been 
associated with the claims file. 
 
In a May 2005 decision, the Board denied the Veteran's claim.  
In May 2005, the Veteran filed a motion for reconsideration 
of the May 2005 Board decision. The Board denied the motion 
in September 2005.  See 38 C.F.R. §§ 20.1100, 20.1001 (2009). 
 
The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2006, the parties (the Veteran and the VA Secretary) 
filed a joint motion which requested that the Board decision 
be vacated and remanded.  A December 2006 Court order granted 
the motion.
In March 2007, the Board remanded the Veteran's claim 
pursuant to the joint motion.  The case has been returned to 
the Board for further appellate review.
The appeal is REMANDED to the RO.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 


The Veteran has contended that he believes he had symptoms of 
hypertension and mini strokes during and since service; that 
his stroke was due to his hypertension; that his hypertension 
is secondary to exposure to radar equipment during service; 
and/or that his hypertension and stroke is secondary to his 
service-connected PTSD.

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998). 

The Board notes that the Veteran has been afforded VA 
examinations for medical opinions concerning these claims.  
However, the Veteran, through his representative has 
submitted additional evidence in the form of a statement from 
the Director of the National Institute of Mental Health of 
the Department of Health and Human Services indicating that 
hypertension is more likely in individuals with PTSD.  The 
Veteran should be afforded an additional VA examination by a 
vascular specialist to ascertain if the Veteran's 
hypertension and/or stroke is caused or aggravated by his 
PTSD.

As a final matter, the Board notes that a March 2007 letter 
provided information on how to substantiate a claim for 
secondary service connection.  However, that letter was 
misleading in that it advised the Veteran to submit evidence 
showing the relationship between his "service connected 
hypertension" and his stroke.  As indicated, the Veteran is 
not service connected for hypertension.  The letter did not 
address the claims for stroke and hypertension as secondary 
to service connected PTSD.  Corrective notice should be 
provided on remand.



Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA 
notification letter with respect to the claim 
for service connection for hypertension and 
residuals of stroke as secondary to service 
connected PTSD. 

2.  Send the Veteran's claims file to a VA 
vascular specialist to obtain an opinion 
as to the possible relationship between 
the Veteran's service connected PTSD and 
his hypertension and stroke.  Following 
review of the file, the examiner should 
respond to the following: 

(a) Is it more likely, less likely, or 
at least as likely as not (50 percent 
probability) that the Veteran's 
hypertension or stroke were caused by 
his service-connected PTSD?  In 
addressing this question the examiner 
should address the impact of other 
nonservice related risk factors 
indicated in the claims file.

(b) If not caused by PTSD, is it more 
likely, less likely, or at least as 
likely as not that the Veteran's 
hypertension or stroke were permanently 
worsened beyond natural progression 
(aggravated) by his PTSD?  If 
aggravation is shown, the examiner 
should attempt to quantify the degree of 
worsening in the underlying disorder 
caused by PTSD.

(c) If the examiner determines that 
hypertension was caused or aggravated by 
service connected PTSD, then an opinion 
as to whether the Veteran's stroke was 
caused or permanently worsened beyond 
natural progression by hypertension 
should also be provided and the degree 
of worsening.

If the examiner determines that an 
examination is necessary to answer the 
questions such should be authorized.  The 
examiner should provide a rationale for 
any conclusions reached, and should 
address the statement made by the Director 
of the National Institute of Mental Health 
that "significant health problems are 
also more likely to occur in individuals 
with PTSD than those without the disorder, 
particularly hypertension..."  In addition, 
the examiner should reference medical 
treatises or studies to support his/her 
opinion if possible. 

3.  Thereafter, the claims should be 
readjudicated.  If the benefits sought on 
appeal remains denied, the Veteran should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond before the case is returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

